633 N.W.2d 852 (2001)
Kay L. SOULE, Respondent,
v.
FOREST LAKE CLINIC d/b/a Allina Medical Group, Self-Insured/Gallagher Bassett Services, Relators,
Medica Choice for HRI, Intervenor.
No. C1-01-1155.
Supreme Court of Minnesota.
September 27, 2001.
Douglas J. Brown, Brown & Carlson, PA, Minneapolis, for relator.
Richard S. Eskola, Moore, Halsey & Eskola, LLC, Fridley, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 11, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Joan Ericksen Lancaster
Joan Ericksen Lancaster
Associate Justice